Electronically Filed
                                                          Supreme Court
                                                          SCPW-11-0001014
                                                          25-JAN-2012
                                                          11:14 AM



                         NO. SCPW-11-0001014


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   GLENN K. MIZUKAMI, Petitioner,


                                 vs.


 THE HONORABLE DANIEL R. FOLEY, JUDGE OF THE INTERMEDIATE COURT

            OF APPEALS, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

     (CAAP-11-0000618, CAAP-11-0000662 and CAAP-11-0000663)


                              ORDER

 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ. and

 Circuit Judge Wilson, in place of Recktenwald, C.J., recused)


            Upon consideration of the motion for reconsideration of
the January 6, 2012 order denying the petition for a writ of
mandamus,
            IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
            DATED: Honolulu, Hawai'i, January 25, 2012.

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson